Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The approved terminal disclaimer filed 5/20/21 overcomes the double patenting rejection set forth for claims 28 and 30 in the previous office action. As the double patenting was the only outstanding ground of rejection for claims 28 and 30, and claim 30 has also been amended to overcome the claim objection set forth in the previous office action, the claims are allowed. Claims 2-6, 11-13, and 21 have been amended to depend from claim 28, and newly added claims 32-40 depend from claim 30 (which itself depends from claim 28). Claims 2-6, 11-13, 21, and 32-40 are therefore also allowed. As discussed in the previous office action, claims 28 and 30 require that no inorganic nanosilicate be included in the composition for preparing an adhesive hydrogel. Skelton, as discussed in the previous office action, requires that the composition comprise Laponite, which is an inorganic nanosilicate. One of ordinary skill in the art would not be motivated to modify Skelton to remove the Laponite, since it is a required component of Skelton and its removal would be expected to affect the functioning of the hydrogels of Skelton. Messersmith, also as discussed in the above rejections, discloses copolymerizing the main chain monomer and adhesive monomer to form a macromonomer prior to combining with the crosslinking agent. Messersmith therefore does not disclose a composition where the main chain monomer and adhesive monomer are both present in their monomeric form along with a crosslinking agent and 
Claim 9 has been rewritten in independent form, and is therefore allowed along with its dependent claim 10. Claims 9-10 recite methods of adhering various objects using an adhesive which comprises the precursor composition of claim 1. While the prior art, for example the Hirasawa reference cited in the previous office action, discloses first applying the precursor composition to an object and then crosslinking the precursor composition to obtain the final coating, the prior art does not teach or render obvious a method of actually adhering objects using a composition which comprises the precursor composition rather than the crosslinked hydrogel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771